DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US Publication No. 2014/0084476).
Regarding claim 11, Lin discloses a semiconductor element comprising:
an active region (22) through which a main current flows in an ON state (paragraph 23)
a terminal region (144) surrounding the active region (22)
an anchor film (144) provided on an insulating film (162/124) of the terminal region
a protective film (168) covering at least the terminal region including the anchor film
wherein the anchor film (144) consists of a material different from the insulating film and has a plurality of openings (126A) provided discretely over the whole thereof (Figure 2)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Publication No. 2014/0084476) in view of Saito (US Publication No. 2015/0255420).
Regarding claim 1, Lin discloses a semiconductor device comprising:
a substrate (100)
a semiconductor element (10) bonded to the substrate (100)
wherein the semiconductor element includes an active region (22) through which a main current flows in an ON state of the semiconductor element (paragraph 22)
a terminal region (144) surrounding the active region (22)
an anchor film (144) provided on an insulating film (162/124) of the terminal region
a protective film (168)) covering at least the terminal region including the anchor film
the anchor film (144) consists of a material different from the insulating film and has a plurality of openings (126A) provided discretely
Lin does not disclose a sealing resin sealing at least a part of the substrate and the semiconductor element.  However, Saito discloses a sealing resin (MR) sealing a part of the substrate (TAB) and 
Regarding claim 2, Lin discloses the anchor film (144) is provided along the terminal region in a plan view and has a loop shape (Figure 4).
Regarding claim 3, Lin discloses the plurality of openings (126A) have a shape in which at least a side on the active region side is an arc shape in plan view (Figure 5).
Regarding claim 4, Lin discloses the plurality of openings have a circular shape in plan view (Figure 5).
Regarding claim 5, Lin discloses the plurality of openings have a semicircular shape in plan view (Figure 5).
Regarding claim 6, Lin discloses the plurality of openings have a crescent shape in plan view (Figure 5).
Regarding claim 7, Lin discloses a minimum interval between the openings is 5 pm or more and 20 m or less (paragraph 25).
Regarding claim 9, Lin discloses the protective film is a film consists of polyimide or polyamide as a main material (paragraph 16).
Regarding claim 10, Lin discloses the anchor film is a film consists of silicon nitride as a main material (paragraphs 15 and 22).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Publication No. 2014/0084476) in view of Saito (US Publication No. 2015/0255420), and further in view of Sano et al. (US Publication No. 2018/0151719).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jahnes et al. (US Publication No. 2012/0319527) discloses anchor openings (105) at a terminal region (Figure 1C).  Gandrothula et al. (US Publication No. 2021/0242086) discloses different shaped discrete openings in a terminal region for anchoring the semiconductor element (Figures 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      7/21/2021Examiner, Art Unit 2897